Citation Nr: 0417843	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-12 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
benefits (DIC) under the provisions of 38 U.S.C. § 1318.

2.  Entitlement to service connection for the cause of the 
veterans' death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.

A hearing before the Board was held at the RO in November 
2003, and a transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  The veteran submitted no claims for VA compensation 
during his life.

2.  The veteran was neither receiving nor entitled to receive 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death.

3.  The cause of the veteran's death was cardiorespiratory 
arrest due to or as a consequence of upper gastrointestinal 
bleeding due to or as a consequence of alcohol abuse.

4.  Assuming, without deciding, that the veteran had malaria 
in service, no information or evidence of record in this case 
indicates that the cause of the veteran's death may be 
associated with malaria.

5.  No information or evidence of record indicates that a 
psychiatric disorder to include PTSD, if any, may be 
associated with any event, injury, or disease in service.

6.  No information or evidence of record indicates that the 
cause of the veteran's death may be associated with any 
event, injury, or disease in service.


CONCLUSIONS OF LAW

1.  The requirements for DIC under the provisions of 
38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002), 38 C.F.R. § 3.22 (2003).

2.  The cause of the veteran's was not incurred in active 
service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC Under The Provisions Of 38 U.S.C. § 1318

Even though a veteran died of non-service connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if:

(1)  the veteran's death was not the result of his or her own 
willful misconduct, and 

(2)  at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was:

(i)  rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death (this 
includes total disability ratings based on unemployability);

(ii)  rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or

(iii)  rated by VA as totally disabling for a continuous 
period of not less than one year immediately preceding death, 
if the veteran was a former prisoner of war who died after 
September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation because:

(1)  VA was paying the compensation to the veteran's 
dependents;

(2)  VA was withholding the compensation under authority of 
38 U.S.C. § 5314 to offset an indebtedness of the veteran;

(3)  the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date;

(4)  the veteran had not waived retired or retirement pay in 
order to receive compensation;

(5)  VA was withholding payments under the provisions of 10 
U.S.C. § 1174(h)(2);
(6)  VA was withholding payments because the veteran's 
whereabouts was unknown, but the veteran was otherwise 
entitled to continued payments based on a total service 
connected disability rating; or

(7)  VA was withholding payments under 38 U.S.C. § 5308 but 
determines that the benefits were payable under 38 U.S.C. 
§ 5309.

See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; see also National 
Organization of Veterans' Advocates v. Sec'y of Veterans 
Affairs, 260 F.3d 1365, 1375-76 (Fed. Cir. 2001) (noting that 
the revisions to section 3.22 of VA regulations clarified 
VA's interpretation of 38 U.S.C. § 1318 and stating that a 
rule that does no more than clarify the interpretation of a 
statute is necessarily interpretive in character, even if 
that interpretation has consequences for the rights of the 
parties).

Assuming, without deciding, that the veteran's death was not 
the result of his own willful misconduct, the veteran, at the 
time of his death in February 1983, was not receiving or 
entitled to receive (within the continuous 10 years prior to 
his death) a total disability rating based on unemployability 
or compensation for a service connected disability that was 
rated by VA as totally disabling.  There is also no evidence 
that he had been a prisoner of war or that the appellant has 
ever specifically alleged CUE in any prior final decision.  
With regard to the latter, the Board notes that the veteran 
submitted no claims for VA compensation during his life, and 
consequently, VA issued no decisions with which the appellant 
might allege CUE.  For these reasons, the claim for DIC 
benefits under the provisions of section 1318 must be denied.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).  

The RO did not notify the appellant of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), regarding her claim for DIC under the provisions 
of 38 U.S.C. § 1318.  However, the question presented 
concerning this claim is by its nature a legal one, and one 
governed not by the facts presented, which are not in 
dispute, but by the controlling laws and regulations.  Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); Sabonis, 6 Vet. 
App. at 426, 429-30 (1994).  Therefore, the VCAA is not 
applicable.

Service Connection For The Cause Of The Veteran's Death

A.  Duties To Notify And Assist

Several months before the appellant filed her claim in June 
2001 for service connection for the cause of the veteran's 
death in this case, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, No. 01-944, slip op. at 3 
(U.S. Vet. App. June 24, 2004).  In this case, the RO (the 
"AOJ" in this case) sent the appellant letters dated in 
March and June 2001, prior to its initial adjudication of 
this claim in December 2001, and the Board finds therefore 
that these letters fulfilled the requirements of the law with 
respect to the timing of the VCAA notice.  

Moreover, the requirements with respect to the content of the 
VCAA notice were also met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO informed the appellant in the March and 
June 2001 letters about the information and evidence that is 
necessary to substantiate the claim for service connection 
for the cause of the veteran's death.  In addition,  the RO 
informed the appellant about the information and evidence 
that VA would seek to provide including the veteran's service 
medical records and other relevant medical records which the 
appellant informed VA about.  The RO also informed the 
appellant about the information and evidence she was expected 
to provide including the veteran's death certificate.  
Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In this regard, the RO has informed 
the appellant in the rating decision and statement of the 
case the reasons for the denial of her claims and, in so 
doing, informed her of the evidence that was needed to 
substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claim.  The death certificate 
and private hospital records from the date of the veteran's 
death in February 1983 have been associated with the claims 
file.  The appellant was afforded a hearing before the Board 
at the RO in November 2003, and a transcript of her testimony 
from that hearing is in the file and has been reviewed.  VA 
has also assisted the appellant and her representative by 
providing her with a statement of the case which informed her 
of the laws and regulations relevant to her claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

B.  Analysis

The law provides DIC for a spouse of a veteran who dies from 
a service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused the veteran's death is 
service-connected if it resulted from injury or disease 
incurred or aggravated in line of duty in the active 
military, naval, or air service and was not the result of the 
veteran's willful misconduct or, for claims filed after 
October 31, 1990 (as was the claim which is the subject of 
the appeal in this case), was not the result of a veteran's 
abuse of alcohol or drugs .  38 U.S.C.A. §§ 1110, 1310; 38 
C.F.R. §§ 3.1(m), (n), 3.301(a), 3.303, 3.304, 3.312.  
Service connection may be granted for alcoholism where it is 
shown to be secondary to a service-connected disorder; 
however, service connection may not be granted for primary 
alcoholism.  38 C.F.R. § 3.310(a); Allen v. Principi, 237 
F.3d 1368, 1370 (Fed. Cir. 2001).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  With regard to the third 
PTSD criterion, the evidence necessary to establish that the 
claimed stressor occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(2003).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2003).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, a death certificate shows that the veteran died 
in February 1983.  The cause of death was cardiorespiratory 
arrest due to or as a consequence of upper gastrointestinal 
bleeding due to or as a consequence of alcohol abuse.  A 
condition contributing to death but not related to the cause 
noted in the previous sentence was acute hepatitis, probably 
alcoholic.  The veteran died in a private hospital, and the 
reports from that facility are also of record and confirm the 
cause of the death as shown on the death certificate.
In May 2001, the RO received evidence from a private hospital 
showing that the veteran was hospitalized there in March 1969 
and a letter from the physician who treated the veteran at 
that time, stating that the veteran had been treated for 
malaria.  Assuming, without deciding, that the veteran had 
malaria in service, no information or evidence of record in 
this case indicates that the cause of the veteran's death may 
be associated with malaria.  Accordingly, the Board concludes 
that the preponderance of the evidence is against a claim 
that malaria, if any, in service in 1969 caused or 
contributed to the veteran's death in February 1983.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

More recently, including at the November 2003 hearing before 
the Board, the appellant contended, in essence, that the 
veteran's alcoholism was a result of a psychiatric disorder -
- specifically, PTSD, -- which was incurred in active 
service.  In support of her claim, she submitted several 
articles and medical treatises about PTSD in veterans who 
served in combat including some about a relationship between 
PTSD and substance abuse.  For example, the appellant 
submitted a copy of the testimony in June 2001 of B. J. R., 
M.D., a professor of psychiatry at Yale University before the 
House Veterans' Affairs Committee.  Dr. R. indicated that 
many veterans with PTSD "turned to a common form of self-
medication using alcohol, sedatives prescribed by their local 
doctors, and sometimes illicit drugs."  Dr. R. also noted 
that "[t]he substance abuse was in many cases a desperate 
attempt to control intrusive and profoundly unpleasant 
thoughts that developed the same reality that hallucinations 
and delusions have in schizophrenic patients."

The veteran's period of active service included duty in the 
Republic of Vietnam during the Vietnam era.  His decorations 
and medals included the Navy Achievement Medal with "V" for 
valor and the Combat Action Ribbon.  Service medical records 
show no complaints or findings relevant to any psychiatric 
disorder.  At the time of the veteran's death, service 
connection was not in effect for any disability, and no claim 
for service connection for any disability was pending.  The 
veteran filed no claims for service connection for any 
disability during his lifetime.  There is no medical evidence 
contemporaneous to the time of the veteran's death in 
February 1983 which reflects a diagnosis of, or the existence 
of, a psychiatric disorder including PTSD, and there is no 
medical evidence of record which shows a connection between a 
psychiatric disorder, if any, and active military service.  

Although some of the articles and medical treatises submitted 
by the appellant show a relationship between PTSD and 
substance abuse in general, the Board notes that there is no 
medical evidence in this particular case that demonstrates 
that the veteran's alcoholism was secondary to PTSD, and 
there is no medical evidence showing a diagnosis of PTSD or 
otherwise showing treatment for a psychiatric disorder.  The 
absence in this case of any evidence of the existence of a 
psychiatric disability including PTSD in service or between 
service separation in 1971 and the veteran's death in 1983 
constitutes negative evidence tending to disprove the claim 
that the veteran had a psychiatric disability to include PTSD 
at the time of his death.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of the existence any chronic or 
persistent disability resulting from an injury or disease in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  As the trier of fact, the Board should consider all 
the evidence including the availability of medical records, 
the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any 
other relevant facts in considering a claim for service 
connection.  See Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000) (holding that the absence of medical records 
during combat conditions does not establish absence of 
disability).  Thus, when appropriate, the Board may consider 
the absence of evidence when engaging in a fact finding role.  
See also Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  Given the absence of any evidence of a 
psychiatric disorder, including PTSD, or of any relationship 
between alcohol abuse and a psychiatric disorder in this 
particular case, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for the cause of the veteran's death in this case, and the 
claim must be denied.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. 
§§ 3.303, 3.304, 3.312.

In so concluding, the Board notes that at November 2003 
hearing, the appellant indicated that she would like to 
provide some additional medical evidence from a doctor who 
had reviewed the veteran's records and could provide a 
statement that the veteran's problems with alcohol were 
because of his service.  See Hearing Transcript at 8-9.  The 
Board held the record open for 60 days following the hearing 
to give the appellant an opportunity to submit additional 
evidence but none was submitted.  

In addition, the Board has considered whether VA should 
obtain a medical opinion in this case.  Under the VCAA, the 
duty to assist includes obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i).  The requirements set 
forth in paragraph (C) could be satisfied by competent 
evidence showing post- service treatment for a condition or 
other possible association with military service.
In this case, there is no competent evidence that the veteran 
had a psychiatric disorder to include PTSD, and no 
information or evidence of record indicates that a 
psychiatric disability to include PTSD, if any, may be 
associated with any event, injury, or disease in service.  
Thus, neither (A) nor (C) above is indicated by the evidence 
of record, and therefore, it is not necessary under the law 
to obtain a medical opinion in order to decide the claim in 
this case.  38 C.F.R. § 3.159(c)(4)(i).  In addition, the 
Board notes that there are no medical records in this case of 
the existence of any psychiatric symptoms for a doctor to 
review in order to render a medical opinion about whether the 
veteran had a psychiatric disability to include PTSD as a 
result of an event, injury, or disease incurred in service.  
Regarding PTSD, the Board notes that, even for a combat 
veteran whose lay testimony alone may establish the 
occurrence of the claimed in-service stressor, the 
regulations governing service connection for PTSD contemplate 
that there would be some evidence or testimony from the 
veteran himself relating the specific stressful events 
suffered and in this case there is none.  38 C.F.R. 
§ 3.304(f)(1).  Although Board has carefully reviewed all the 
evidence of record, including the veteran's awards for combat 
service in Vietnam, the Board must apply "the law as it 
exists and cannot 'extend . . . benefits out of sympathy for 
a particular [claimant].'"  Cf. Owings v. Brown, 8 Vet. App. 
17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992) ("This Court must interpret the law as it exists, 
and cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").







	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



